*395The opinion of the Court was delivered by
Pochb, J.
This is an injunction suit, the chief object of which is to restrain the defendant, as superintendent of the New Canal and Basin, from removing from the banks of said canal, and storing elsewhere, a large quantity of lumber, about two million feet, at the expense of plaintiff, the owner thereof.
The gist of the complaint is the alleged unconstitutionality of Section 8 of Act No. 127 of 1880, which, in terms, authorizes and directs the proposed removal of the lumber by the superintendent.
Plaintiff has taken this appeal from a judgment which dissolved his injunction on motion, setting forth the reason that his petition did not disclose a sufficient cause of action to justify an injunction.
In his brief, appellee suggests our want of jurisdiction ratione material, and we find nothing in the records on which to refute his proposition.
As already stated, the petition in this case contains no moneyed demand, hence the only pecuniary matter in dispute is the cost of removing and storing the lumber; and it is not even intimated in the pleadings that such costs could in any emergency amount to a sum exceeding two thousand dollars.
The pleadings contain no allegation of any possible damages as a result of the alleged unconstitutional attempt of the superintendent to remove plaintiff’s pile of Limber.
Hence we are completely at a loss to conceive of the ground on which plaintiff can rest his allegation “ that the forced removal of said lumber as threatened would cause him irreparable injury” (?) “and pecuniary loss in a sum exceeding one thousand dollars;” and the record affords no safer foundation for his affidavit, setting forth a pecuniary interest in this suit exceeding two thousand dollars. In the absence of any allegation on which to base auy calculation of the pecuniary matter in dispute, wfe must say that plaintiff’s swearing appears very reckless and rather hazardous.
Wehave on more than one occasion said: “The real amount in dispute, exclusive of interest, whenever the same can be legally asceiv tamed from the pleadings and documents annexed, and not the allegations .of parties, is to be the test of our jurisdiction and shall be our rule in determining all such questions.” 32 Ann. 929, Wilkins vs. Gannt; 32 Ann. 1191, the case of Crean.
And when, later on, we were confronted by an affidavit intended to create a jurisdictional issue, but unsupported by substantive allegations disclosing an amount vesting this court with jurisdiction, we said: *396“No allegation and no affidavit can create an appealable amount of interest in a litigation which, from its very nature and essence, presents an issue involving no pecuniary gain or loss to the parties in the suit.” 34 Ann. 834, State ex rel. vs. Miscar.
The rule applies to cases like the present controversy, where it appears that, in a question of some legal importance, the only pecuniary amount possibly in dispute is a trifle when compared to the amount of the lower limit of our jurisdiction.
Wo are clearly without jurisdiction over the case; and it is plain that plaintiff has been mistaken in his choice of an appellate tribunal.
This appeal is therefore dismissed at appellant’s cost.